DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Drawings
The drawings were received on 05/09/2022.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Valancius on 06/01/2022.
The application has been amended as follows: 
Claim 13, line 2, the words “a front” has been changed to -- the front --.
Claim 14 has been cancelled.
Claim 15, line 1, the words “claim 14” has been changed to – claim 10 --.
Claim 22, in line 3, the words “the clamp” has been changed to – the clamp lever--; and 
in line 4, the words “the clamp” has been changed to – the clamp lever --.

REASONS FOR ALLOWANCE
Claims 1, 3-10, 13, 15-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with applicant’s argument filed 05/09/2022 that Zhou (US 2012/0292864) does not teach or suggest a clamp lever has the features as recited in claims 1 and 20  (p. 10-11).
In addition, examiner agrees with applicant’s argument that the combined teaching of Zhou in view of Ito (US 9,669,536) does not teach a clamp lever as recited in claim 10. (p.11)
Further, examiner agrees with applicant’s argument that Zhou et al. (US 9,061,410) in view of Ito does not teach “the actuating lever is operatively coupled to the clamp ever through a connector such that the actuating lever is remote from the clamp lever.“ as recited in claim 1. (p. 12)
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722